Citation Nr: 0033206	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to a compensable evaluation for 
pseudofolliculitis barbae.

4.  Entitlement to an increased evaluation for acne, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to June 
1997.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO granted entitlement to service connection for 
acne, hemorrhoids and pseudofolliculitis barbae, each of 
which was assigned a noncompensable evaluation.   The veteran 
perfected an appeal as to each of these issues.  In a 
February 2000 rating action, the RO granted an increased 
evaluation of 10 percent for acne.  Inasmuch as an evaluation 
in excess of 10 percent is assignable for this disability, 
this matter is appropriately before the Board for appellate 
consideration.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
During an October 2000 hearing before the undersigned, the 
veteran withdrew the issue of entitlement to a compensable 
evaluation for hemorrhoids.  See 38 C.F.R. § 20.204 (2000).  

In the December 1997 rating decision, the RO also denied the 
veteran's claims of entitlement to service connection for a 
right shoulder disability and for bilateral hearing loss.  In 
the February 2000 rating action, the RO determined that new 
and material evidence had not been submitted with which to 
reopen claims of entitlement to service connection for a 
right shoulder disability and for bilateral hearing loss.  
The Board believes that these issues have been 
mischaracterized.  

Following the December 1997 rating action in which the claims 
of entitlement to service connection for a right shoulder 
disability and bilateral hearing loss were denied, the 
veteran filed both a timely Notice of Disagreement and 
substantive appeal.  See 38 C.F.R. § 20.302.  Accordingly, 
the December 1997 rating action did not become final and 
there is no requirement that new and material evidence be 
submitted.  The claims are properly characterized as 
entitlement to service connection for a right shoulder 
disability and for bilateral hearing loss, as shown on the 
title page.  The Board has determined that additional 
development is required; both of these claims will be 
discussed in the Remand portion of this document.

In the December 1997 RO rating decision, the RO denied the 
veteran's claims of entitlement to service connection for 
varicocele, epididymitis and a prostate problem.  
Subsequently, by rating action of February 2000, the RO 
granted entitlement to service connection for varicocele, 
epididymitis and a prostate problem, for which a 
noncompensable evaluation was assigned.  The veteran has not 
appealed the evaluation which was assigned.   

A review of the record reflects that in February 1999, the 
veteran raised a claim of entitlement to service connection 
for a right wrist disability.  This claim has yet to be 
adjudicated by the RO and is referred to the RO for 
appropriate action.

During a VA examination conducted in August 1997, the veteran 
indicated that he had long standing tinnitus.  A formal claim 
for tinnitus has not been filed; however, the RO is requested 
to ascertain whether the veteran intends to pursue this 
claim.  


FINDINGS OF FACT

1.  The post service medical records do not document a 
diagnosis of or treatment for  pseudofolliculitis barbae.

2.  The post service medical records document treatment for 
facial acne as well as symptoms including lesions and 
scarring of the chin and cheeks.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 
7814 (2000).

2.  The criteria for a 30 percent evaluation for acne have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.118, Diagnostic Code 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for 
pseudofolliculitis barbae and for acne.  

Because the two skin conditions are similar in nature, and in 
the interest of clarity, the Board will describe the 
operative law and regulations; briefly discuss significant 
facts pertaining to these issue; and provide an analysis of 
the claims.

Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, the Court of 
Appeals for Veterans Claims (Court) has held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder. Since this is an appeal of 
an initial rating assignment, the Board is not limited to 
consideration of the current diagnosis of the veteran's 
disability.

Factual Background

The Board is required to take the veteran entire medical 
history into consideration when evaluating the severity of a 
service-connected disability.  38 C.F.R. § 4.1 (2000); Peyton 
v. Derwinski, 1 Vet. App. 282, 287 (1991).

By rating action of December 1997, the RO granted entitlement 
to service connection for acne and for psuedofolliculitis 
barbae, each of which was assigned a noncompensable 
evaluation.  The grant was based upon service medical records 
which showed that the veteran was treated for acne and 
pseudofolliculitis barbae during service.  The grant was also 
based upon findings made during an August 1997 VA 
examination.  At that time, the veteran reported that the 
onset of severe acne occurred in 1980, and that he was given 
numerous shaving profiles throughout his active duty career.  
He indicated that he was taking Erythromycin for his acne and 
had taken Tetracycline in the past.  An examination of the 
skin revealed numerous cystic and scarred areas over the 
bilateral malar region and no active comedones.  A diagnosis 
of acne was made.  

Private medical records show that in January 1998, the 
veteran complained of acne and scarring of the face.  
Diagnoses of cystic acne and acne scarring were made.  A 
March 1998 record showed that the veteran underwent a skin 
peel.  A March 1998 follow up record noted showed that there 
was no flaking, scaling or erythema and showed that another 
peel would be done in a month.  A May 1998 record indicated 
that the skin on the face showed fleshed erythematous 
papules, hyperpigmented macules and scarring.  Assessments of 
acne vulgaris, post inflammatory hyperpigmentation and acne 
scarring were made.  Medication for the affected areas was 
prescribed.  In December 1998, an examination of the skin 
showed fleshed erythematous papules with scarring on the 
cheeks and chin area and hyperpigmented macules.  Assessments 
of acne vulgaris, post inflammatory hyperpigmentation and 
acne scarring were made.  

Private medical records also showed that skin peels were 
performed in January, February, March and April 1999, 
following which there was no irritation on the face.  A 
record dated in April 1999 revealed that many of the flesh 
colored papules and open and closed comedones on the face had 
thinned, and many of the lesions had dried, resulting in 
hyperpigmented macules and scarring on the chin and cheek 
areas.  Assessments of acne vulgaris, post inflammatory 
hyperpigmentation and acne scarring were made. 

By rating action of February 2000, the RO granted a 10 
percent evaluation for acne, effective from July 1997, the 
date of the original claim.  The RO denied a compensable 
evaluation for pseudofolliculitis barbae.  

The veteran provided testimony at a hearing held before the 
undersigned in October 2000.  He indicated that with respect 
to his acne, he experienced recurrent breakouts, cystic 
lesions, discoloration and scarring on the face, neck and 
back.  With respect to his pseudofolliculitis barbae, the 
veteran reported that he could only shave with an electric 
razor and that he had to use various gels and ointments.  He 
also reported experiencing acne and frequent breakouts.  He 
indicated that his breakouts were productive of pimples which 
in turn were filled with blood and pus.  He indicated that he 
had been receiving weekly treatment by a dermatologist since 
1998.  

Analysis

Initial matters - duty to assist/standard of review

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, __ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).   

The Board finds as an initial matter that VA has fulfilled 
its duty to assist the veteran in the development of his 
claim.  Review of the record reveals that the RO obtained the 
veteran's service medical records and all records identified 
by the veteran.  There is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  The veteran and his 
accredited representative have been accorded the opportunity 
to present evidence and argument in support of the claim, 
including providing testimony at a personal hearing.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  Review of the record reveals that the RO afforded the 
veteran with a VA examination in August 1997.  Also of record 
are additional medical treatment records pertaining to the 
veteran's skin conditions.    

Thus, Board finds that VA has made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The veteran has pointed to no 
additional evidence which may be relevant to the claim which 
has not been obtained.   No further development is required 
in order to comply with VA's duty to assist. 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  The Board observes in passing that the benefit of the 
doubt rule articulated above has not been substantially 
altered by the Veterans Claims Assistance Act of 2000.

Discussion

Service connection is currently in effect for 
pseudofolliculitis barbae, for which a noncompensable 
evaluation is assigned under Diagnostic Code 7814 (tinea 
barbae), and acne, for which a 10 percent evaluation is 
assigned by analogy to Diagnostic Code 7806 eczema).  See 38 
C.F.R. § 4.20 [when an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].  Under current VA regulations, tinea barbae is 
rated as eczema, under Diagnostic Code 7806.  See 38 C.F.R. 
4.118, Diagnostic Code 7814.  In effect, therefore, both 
conditions are evaluated the same Diagnostic Code, 7806. 

Under 38 C.F.R. 4.118, Diagnostic Code 7806, eczema, the 
following schedular criteria apply: With ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a 50 percent 
disability rating is assigned.  With exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent disability rating is assigned.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent disability rating is assigned.  
With slight, if any, exfoliation, exudation or itching, if on 
a nonexposed surface or small area, a noncompensable 
disability rating is assigned.  

(i)  Pseudofolliculitis barbae

With respect to the claim of entitlement to a compensable 
evaluation for pseudofolliculitis barbae, the Board notes 
that the evidence does not show that this  condition has been 
treated post service, although treatment for acne, 
particularly of the face, has been shown.  

The Board has taken into consideration his testimony 
concerning the problems which he has shaving.  However, the 
medical evidence of record, which has been set forth in 
detail above, indicates that the only skin condition which 
has been identified is acne.  Although the veteran is 
competent to testify concerning his symptoms, as a person 
without medical training he is not deemed to be competent to 
render a diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

VA regulations provide that separate disabilities are to be 
rated separately.  See 38 C.F.R. § 4.25 (1999).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (1999); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  In this case, inasmuch as the 
evidence does not reflect that the veteran has received post 
service treatment for a condition diagnosed as 
pseudofolliculitis barbae, there is no basis upon which to 
assign a compensable evaluation for that condition.  
Accordingly, a compensable evaluation for pseudofolliculitis 
barbae is denied

(ii)  Acne

The Board turns to the issue of entitlement to an increased 
evaluation for acne.  Under the currently assigned Diagnostic 
Code 7806, in order to warrant a 30 percent evaluation, the 
evidence must show eczema with exudation or constant itching, 
extensive lesions, or marked disfigurement.  The recent 
clinical evidence does not reflect that the veteran has 
experienced symptoms of exudation or constant itching.  
However, in sworn hearing testimony provided in October 2000, 
the veteran did describe symptoms of exudation.  Recent 
medical records have documented the presence of lesions 
(resolving), and marked disfigurement in the form of 
hyperpigmented macules and scarring on the chin and cheek 
areas.  In fact, those symptoms have been documented since 
the veteran's discharge from service.  

In this case, the Board believes that the disability picture 
more nearly approximates the criteria for a 30 percent 
evaluation as opposed to the criteria for a 10 percent 
evaluation under Diagnostic Code 7806.  See 38 C.F.R. § 4.7.  
Accordingly, a 30 percent evaluation is granted for acne, 
effective from July 1, 1997, the date of the veteran's 
original claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board further observes that the medical evidence does not 
support the assignment of a 50 percent evaluation for acne 
which requires a showing of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or evidence of an exceptionally repugnant 
condition.  None of these manifestations have been medically 
demonstrated.  The undersigned notes in passing that although 
he does not claim to be an physician, he had the opportunity 
to observe the veteran during the October 2000 hearing 
[hearing transcript,
pages 5-6].  Insofar as the undersigned's observation 
extended, the medical evidence appears to have been correct.  
That is, the veteran's service-connected acne is productive 
of lesions and scarring which is markedly disfiguring, but 
which is not exceptionally repugnant.

In summary, for the reasons and bases expressed above, the 
Board concludes that a 30 percent disability rating should be 
granted for the veteran's service-connected acne.  To that 
extent, the appeal is granted.


ORDER

Entitlement to a compensable evaluation for 
pseudofolliculitis barbae is denied.

Entitlement to a 30 percent evaluation for acne is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.


REMAND

As noted in the Introduction, the Board has determined that 
additional development is required with respect to the issues 
of entitlement to service connection for a right shoulder 
disability and for bilateral hearing loss.  

With respect to the claim of entitlement to service 
connection for a right shoulder disability, the service 
medical records include diagnoses of tendonitis and bursitis 
of the right shoulder made in April 1991.  Subsequent records 
show complaints of right shoulder pain in October 1994.  Upon 
VA examination conducted in August 1997, the veteran 
complained of bilateral shoulder tendinitis.  The only 
clinical finding pertaining to the shoulder was a notation 
that there was no evident shoulder bursitis.  X-ray films 
were not taken and no right shoulder disability was 
diagnosed.   

The evidence does not clearly establish whether or not the 
veteran has a current right shoulder disability, and if so, 
whether such disability is related to service.  Accordingly, 
the Board believes that a VA examination should be scheduled 
in order to address these maters.  

With respect to the claim of entitlement to service 
connection for bilateral hearing loss, the service medical 
records do reflect that a slight decrease in hearing acuity 
bilaterally as shown by comparison a March 1983 reference 
audiogram and audiological testing conducted in February 
1997, prior to the veteran's separation from service.

Upon VA examination conducted in August 1997, the veteran 
reported a history of noise exposure during service, at which 
time he served in a field artillery unit, as well as a 
history of decreased hearing since 1983.  Following 
audiological testing, the examiner indicated that the results 
suggested hearing within normal limits bilaterally.  

Under applicable VA regulations, the determination of whether 
the veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385 (2000), which states that 
hearing loss will be considered to be a "disability" when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  Upon the 1997 VA 
examination, hearing impairment in any of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or 
greater was not shown bilaterally; nor was the threshold for 
at least three of these frequencies at least 26 decibels in 
either ear.  However, impaired speech recognition of 92 
percent in the left ear (meeting the threshold requirements 
of 38 C.F.R. § 3.385), and of 96 percent in the right ear was 
shown.

Accordingly, the Board believes that a VA audiological 
evaluation should be conducted in order to ascertain whether 
the veteran meets the threshold requirements of 38 C.F.R. 
§ 3.385 in one or both ears and if so, whether any current 
hearing deficit is etiologically related to service.  

As discussed in the Introduction, the December 1997 RO 
decision was appealed and therefore did not become final.  
Therefore, the RO should adjudicate the claim of a de novo 
basis, with regard to the purported finality of the December 
1997 decision.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
remanded to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify all VA and/or 
non-VA medical care providers who have 
treated him for his claimed right 
shoulder disability and for bilateral 
hearing loss from the time of his 
discharge from service forward.  After 
securing any necessary releases, the RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not been previously obtained.  
Regardless of the veteran's response, the 
RO should obtain any available VA 
treatment records that may be pertinent 
to her claim.  These records should then 
be associated with the claims file.

2.  The veteran should be afforded a VA 
examination of the right shoulder.  The 
claims folder and a copy of this remand 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
claims folder, including the service 
medical records.  The examiner is asked 
to render diagnoses of any current right 
shoulder disability.  All necessary tests 
in order to determine a correct diagnosis 
should be done, which may include 
conducting range of motion testing and 
obtaining X-ray films.  If no disability 
is found, the examiner should so state.

If a current right shoulder disability is 
identified and diagnosed, the examiner is 
asked to determine the date of onset.  
Specifically, the examiner is requested 
to express an opinion as to whether it is 
at least as likely as not that a current 
right shoulder disability is related to 
the service, particularly right shoulder 
problems documented in the service 
medical records.  A complete rationale 
should be given for all opinions and 
conclusions expressed. The report of the 
examination should be associated with the 
veteran's VA claim folder.

3.  The veteran should also be afforded a 
VA audiological examination in 
conjunction with the bilateral hearing 
loss claim.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
claims folder, including the service 
medical records.  The examiner is asked 
to determine whether the requirements of 
38 C.F.R. § 3.385 are met.  If the 
requirements of 38 C.F.R. § 3.385 are not 
met, the examiner should so state.

If the requirements of 38 C.F.R. § 3.385 
are met, the examiner is asked to 
determine the date of onset of the 
currently manifested hearing deficit.  
Specifically, the examiner is requested 
to express an opinion as to whether it is 
at least as likely as not that any 
current hearing deficit (of one ear or 
both, as applicable) is related to the 
service, to include noise exposure 
reported by the veteran to have been 
sustained therein.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  The report of the 
examination should be associated with the 
veteran's VA claim folder.

4.  The RO should thereupon readjudicate 
the veteran's claims on a de novo basis.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
they should be given a reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  
The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 



